Actions for damages for personal injuries and for expenses and loss of services as a consequence of the infant plaintiff’s being run over by an automobile owned by the corporate defendant and operated by the individual defendant while the truck was being backed out of the driveway adjoining the home of the infant plaintiff. Judgment for the defendants unanimously affirmed, with costs. While the conduct of defendants’ counsel was not above criticism, particularly in reference to the making of innumerable requests to charge, some of which were repetitious and others irrelevant, nevertheless the evidence presented a square issue of fact for the jury, the resolving of which, either for the plaintiffs or the defendants, could not fairly be disturbed on appeal. Lazansky, P. J., Carswell, Adel and Close, JJ., concur; Hagarty, J., concurs in result.